Exhibit 10.50

FUEL SUPPLY AGREEMENT

THIS FUEL SUPPLY AGREEMENT (the “Agreement”) is made as of this 9th day of
March, 2007 by and among PETRO TRUCKSTOPS, INC. (“PTI”), a Delaware corporation,
and PETRO STOPPING CENTERS, L.P. (“Petro”), a Delaware limited partnership.

WHEREAS, PTI leases the truck/auto travel center facility at 114 Jasmin Road,
Egan, Louisiana (the “Facility”) and buys and sells petroleum products;

WHEREAS, Petro is in the business of buying and selling petroleum products; and

WHEREAS, Petro agrees to sell and PTI agrees to purchase for resale, some of its
requirements for diesel fuel at the Facility.

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the receipt and sufficiency of which are hereby expressly acknowledged,
PTI and Petro hereby agree as follows:

1. Duties.

During the term hereof:

(a) Petro hereby agrees to sell, and PTI agrees to purchase and pay for, some of
PTI=s requirements for diesel fuel at the Facility.

(b) Petro shall purchase diesel fuel from third party suppliers on behalf of PTI
and then sell the diesel fuel to PTI.

(c) In consideration of purchases that have been made or are to be made by Petro
on behalf of PTI, PTI shall pay to Petro an amount equal to $0.0025 per gallon
of diesel fuel purchased through Petro.

(d) This Agreement is non-exclusive and shall not require PTI to purchase any
minimum amount of product from Petro nor prevent PTI from dealing with and
conducting business with any other persons in competition with Petro.

2. Term. The terms of the Agreement shall extend until one (1) year after the
date of execution of this Agreement and shall automatically renew thereafter for
additional terms of one (1) year each unless (i) PTI gives Petro written notice
of its intent to not renew this Agreement at least ninety (90) days before the
expiration of the primary term or any renewal term that has begun to run or
(ii) the Agreement is sooner terminated pursuant to Section 4 below.

3. Maintenance and Audits of Records. Each party shall keep such books and
records at its principal offices in the United States in accordance with United
States generally accepted accounting principles, consistently applied, and shall
maintain and make such books and records available for at least two (2) years
after the termination of this Agreement for possible inspection, copying,
extracting and/or audit by the other party. Each party or its duly authorized
agents or representatives shall have the right not more than once every six
calendar months to review and, through an independent certified public
accounting firm selected by the party conducting the audit and reasonably
acceptable to the other party, to conduct audits with respect to the books,
records, and all other documents and materials in the possession or under the
control of the other party relating to this Agreement. If the accounting firm
selected to conduct an audit is not reasonably acceptable to the other party,
then each party shall choose one accounting firm and such accounting firms shall
then choose a third independent certified public accounting firm, whose
determination as to all matters shall be final. Each party choosing an
accounting firm shall bear the costs of such accounting firm, and the cost of
the third accounting firm, if any, shall be borne by the party requesting such
audit.



--------------------------------------------------------------------------------

4. Termination. This Agreement may be terminated prior to the expiration of its
term by mutual written agreement of both parties hereto, or by either party if
the other party shall remain in material breach hereof for thirty (30) days (ten
(10) days if the default is a payment default) after the receipt of written
notice of such breach from the terminating party.

5. Covenants of Parties.

(a) Each party hereby agrees to comply, and hereby represents and covenants that
it will conduct its activities and its operations in continuous compliance, with
all applicable local, state and federal laws, rules and regulations, and that it
will at all times conduct its activities under this Agreement in a reasonable,
safe and lawful manner.

(b) Petro hereby warrants and guarantees to PTI that the services to be provided
hereunder shall be of the highest quality of workmanship then available.

(c) Petro hereby warrants and guarantees to PTI that the products it may sell to
PTI hereunder shall be of merchantable quality and condition.

6. Indemnification. Petro hereby agrees to indemnify, defend and hold harmless
PTI, and its respective directors, officers, shareholders, partners, agents,
attorneys and employees from and against any and all liabilities, claims,
obligations, demands, damages, fines, penalties, suits, judgments, costs and
expenses, whatsoever, including but not limited to court costs and reasonable
attorneys’ fees, which PTI and/or such other indemnified parties may incur or
which may be asserted against any of them, and which arise or occur because of a
breach by Petro of its obligations under this Agreement and/or the negligence or
willful misconduct of Petro and its agents and employees.

PTI hereby agrees to indemnify, defend and hold harmless Petro and its
directors, officers, agents, shareholders, attorneys and employees from any and
all liabilities, claims, obligations, suits, demands, damages, fines, penalties,
judgments, costs and expenses whatsoever, including but not limited to court
costs and reasonable attorneys’ fees, which Petro and/or such other indemnified
parties may incur or which may be asserted against any of them, and which arise
out of or occur because of a breach of PTI’s obligations under this Agreement
and/or the negligence or willful misconduct of PTI and its agents and employees.

7. Notices. Any and all notices or other communications required or permitted to
be given under any of the provisions of this Agreement shall be given in writing
and shall be deemed to have been duly given when personally delivered or mailed
by first class mail, certified, return receipt requested, postage prepaid and
addressed as follows, if mailed:

To PTI:

Petro Truckstops, Inc.

6080 Surety Drive

El Paso, Texas 79905

Attn: Legal Department

To Petro:

Petro Stopping Centers, L.P.

6080 Surety Drive

El Paso, Texas 79905

Attn: Legal Department



--------------------------------------------------------------------------------

8. Entire Agreement. This Agreement contains the entire agreement of PTI and
Petro regarding the subject matter addressed herein. This Agreement may not be
changed orally but only by an agreement in writing signed by each party hereto.

9. Counterparts. This Agreement may be executed in several counterparts each of
which shall be an original and all of which shall constitute but one and the
same document.

10. Applicable Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAW OF THE STATE OF TEXAS.

11. Joint Preparation. This Agreement shall be deemed to have been jointly
prepared, and no ambiguity herein shall be construed for or against any party
based upon the identity of the author of this Agreement or any portion hereof.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.

 

PETRO TRUCKSTOPS, INC. By:  

/S/ James A. Cardwell, Jr.

  James A. Cardwell, Jr., President PETRO STOPPING CENTERS, L.P. By:  

/S/ Edward Escudero

  Edward Escudero, Chief Financial Officer